FILED
                            NOT FOR PUBLICATION                              JUL 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MORGAN CHIKOSI,                                  No. 13-56031

               Plaintiff - Appellant,            D.C. No. 5:11-cv-00964-JGB-
                                                 DTB
 v.

MICHAEL T. GALLAGHER; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Morgan Chikosi appeals pro se from the district court’s judgment in his

action alleging federal and state law claims arising out of Chikosi’s purchase of

property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1060 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (summary judgment); Cholla v. Ready Mix, Inc. v. Civish, 382 F.3d 969, 973

(9th Cir. 2004) (dismissal on basis of statute of limitations). We affirm.

      The district court properly granted summary judgment for Gallagher on

Chikosi’s claim relating to the “incomplete purchase agreement” because Chikosi

failed to raise a genuine dispute of material fact as to whether Gallagher was a

party to the purchase agreement between the Chikosis and Gallagher Management

Company (“GMC”), as Gallagher signed the agreement as president of GMC. See

Firestone v. Wahl, 284 P.2d 499, 501 (Cal. Ct. App. 1955) (explaining when agent

will be held liable for signing an agreement).

      The district court properly granted summary judgment for Gallagher on

Chikosi’s breach of oral contract claim because Chikosi failed to raise a genuine

dispute of material fact as to whether Gallagher agreed to give Chikosi a car in

connection with closing escrow. See Stockton Mortg. Inc. v. Tope, 183 Cal. Rptr.
3d 186, 200 (Ct. App. 2014) (setting forth elements of claim for breach of an oral

contract); see also Cafasso, U.S. ex rel., 637 F.3d at 1061 (“To survive summary

judgment, a plaintiff must set forth non-speculative evidence of specific facts . . .”).

      The district court properly dismissed Chikosi’s claims based on fraud,

forgery, and statutory violations against Wells Fargo Home Mortgage, Crooks, and

Wansten (collectively, “Lenders”) as barred by the statute of limitations because


                                           2                                     13-56031
Chikosi filed his action more than three years after the events giving rise to it. See

Cal. Civ. Proc. Code § 338(a), (d) (prescribing a three year statute of limitations for

actions asserting liability created by statute and for relief on the ground of fraud);

Hatch v. Collins, 275 Cal. Rptr. 476, 479 (Ct. App. 1990) (explaining that “[t]he

applicable statute of limitations is determined by the substance or gravamen of the

action” and that § 338(d) applies “if fraud or mistake is the basis of the legal injury

. . . regardless of whether the complaint . . . pleads a cause of action in tort or

contract” (citations and internal quotation marks omitted)).

      The district court did not abuse its discretion in dismissing Chikosi’s action

against the Lenders after Chikosi failed to file a timely Second Amended

Complaint regarding his claims that had been dismissed with leave to amend. See

Yourish v. Cal. Amplifier, 191 F.3d 983, 989-90 (9th Cir. 1999) (discussing factors

for determining whether a district court abused its discretion in dismissing an

action under Fed. R. Civ. P. 41(b) for failure to comply with a court order requiring

submission of an amended pleading).

      The district court did not abuse its discretion by denying Chikosi’s motion

for reconsideration regarding the Lenders’ motion to dismiss because Chikosi

failed to establish grounds for such relief. See C.D. Cal. R. 7-18 (setting forth

grounds for reconsideration under local rules); Hinton v. Pac. Enters., 5 F.3d 391,


                                            3                                         13-56031
395 (9th Cir. 1993) (setting forth standard of review for compliance with local

rules).

          The district court did not abuse its discretion in denying Chikosi’s request to

add GMC as a defendant after the scheduling order deadline. See Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (setting forth

standard of review and explaining circumstances where a party may join additional

defendants following a cut-off date).

          We reject Chikosi’s contentions concerning mediation and that the district

court failed to address his a claim under California Civil Code § 1102.3, which

Chikosi never brought against Gallagher.

          We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

          The Lenders’ request for judicial notice, filed on April 17, 2014, and

Chikosi’s request for judicial notice, filed on May 5, 2014, are denied as

unnecessary.

          AFFIRMED.




                                              4                                    13-56031